Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 1 of 18 PageID: 398



 NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


  HAROLD M. HOFFMAN, individually and
  on behalf of those similarly situated,            Civil No. 2:19-cv-01046-KSH-CLW

                      Plaintiffs,

        v.

  NISSAN-INFINITI LT,

                      Defendant.                                OPINION

 Katharine S. Hayden, U.S.D.J.

 I.    Introduction
       Plaintiff Harold M. Hoffman (“Hoffman”), individually and on behalf of those

 similarly situated, alleges in his complaint that defendant Nissan-Infiniti LT (“NILT”)

 violated the New Jersey Consumer Fraud Act (“NJCFA”), N.J.S.A 56:8-2. Before the

 Court is NILT’s motion to dismiss. For the reasons set forth below, the Court grants

 the motion.

 II.   Background
       In May 2015, Hoffman leased a 2015 Infiniti Q50 sedan for a 39-month term

 from Kings Infiniti, Inc. (“Kings”), an Infiniti dealership located in Brooklyn, New

 York. (D.E. 19 (“Second Amended Complaint” or “SAC”) ¶ 8.) Hoffman entered into

 a written lease agreement with Kings dated May 26, 2015 (the “lease”). (Id.; see also D.E.



                                             1
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 2 of 18 PageID: 399



 19, Ex. A (“Lease Agreement”).) Kings, as the lessor, assigned its interest in the lease

 to NILT. (SAC ¶ 8.)

           Section 20 of the lease, entitled “Excessive Wear and Use,” states that a lessee

 may, at the end of the lease term, be “charged for excessive wear based on our standards

 for normal wear.” (SAC ¶ 9; Lease Agreement, § 20.) Hoffman alleges that the same

 lease is used for all vehicles in the State of New Jersey and that neither “excess wear”

 nor “standards for normal wear” are defined in the contract. (SAC ¶ 9.) 1 Hoffman

 contends that NILT “purposely omits those definitions in order to hide the fact that

 the lease agreement actually contains a compulsory ‘excess wear and tear’ payment

 provision.” (SAC ¶ 9.) Hoffman therefore argues that the provision was intended to

 be vague and ambiguous to “induce New Jersey consumers into believing either that (i)

 Defendant actually has ‘standards for normal wear’ that apply to lessees who live in the

 State of New Jersey, or (ii) Defendant’s ‘standards for normal wear’ are objective and

 reasonable to New Jersey consumers.” (Id. ¶ 10.)

           Hoffman used the vehicle for the entire lease term and contends that his “use of

 the vehicle was ordinary[;]…[Hoffman] (i) was not involved in any accidents with the


 1
     As NILT points out, the lease agreement is not entirely silent on this issue:
          Sec. 20. EXCESSIVE WEAR AND USE. You are responsible for all repairs to this Vehicle
          that are not the result of normal wear and use. At the end of the lease term or at early
          termination, you will pay us either the actual cost of repairs by us that are not the result of
          normal wear and use or the amount of the true itemized estimate of the cost of such
          repairs…These repairs include, but are not limited to the costs necessary to: (a) REPAIR:
          dents, scratches, chips…on the body;…dents, cuts, scratches or gouges in the
          bumper;…single dents or a series of small dents on other trim parts[.] (Lease Agreement;
          D.E. 22-3 (“Moving Brief”), at 7-8.)


                                                     2
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 3 of 18 PageID: 400



 vehicle during the lease term, (ii) maintained the vehicle, and (iii) drove the vehicle in

 and around New Jersey and its surrounding area during the lease term, including in

 standard winter, spring, summer, and fall weather[.]” (Id. ¶ 11.)

        The lease concluded, by its terms, in August 2018. (Id. ¶ 8.) Hoffman returned

 the vehicle and NILT purportedly conducted an inspection. (Id. ¶ 12.) Hoffman alleges

 that he was not immediately informed he would be charged for “excessive wear and

 use” and that, at the conclusion of his lease, “the vehicle had no ‘excessive wear and

 use’ by any legitimate standard.” (Id.)

        On September 18, 2018, Hoffman received the “End of Lease Liability

 Statement” (the “statement”), a bill for $1,194.00 for “excessive wear and use.” (Id. ¶

 13; see also D.E. 19, Ex. B (“End of Lease Liability Statement”).) The statement charged

 Hoffman the following: (1) $375.00 for “hail damage” to the hood of the vehicle’s roof;

 (2) $232.00 for a “previously damaged” rear bumper cover; and (3) $532.00 for “dings.”

 (SAC ¶ 14; End of Lease Liability Statement.) 2 Hoffman contends that there was no

 “hail damage, and “even if there was, that [it] is clearly nothing more than ordinary wear

 and tear on a vehicle that is used, for 3 years, in New Jersey.” (SAC ¶ 14.) Hoffman

 further claims that he never had an issue with the rear bumper, and it was not damaged




 2
  An itemized breakdown of the alleged wear and use is contained on the second page of the statement.
 It lists the following damages and related charges, which Hoffman has aggregated: (1) Ding/Dent
 (Deck Lid) - $248.00; (2) Hail Damage (Hood) - $175.00; (3) Scratched (Wheel – Left Front) - $55.00;
 (4) Dent No Paint Damage (Quarter Panel – Right) - $284.00; (5) Previous Damage (Bumper/Cover
 Rear) - $232.00; and (6) Hail Damage (Roof) - $200.00. (End of Lease Liability Statement.)


                                                  3
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 4 of 18 PageID: 401



 during his three-year lease. (Id.) Finally, Hoffman maintains that the $532.00 charged

 for dings is “grossly overstated,” and even if there were a few dings, it can be attributed

 to ordinary wear and tear. (Id.)

         Hoffman alleges that, “upon information and belief[,]” NILT does not repair

 leased vehicles upon their return to the dealership for damages “attributable to the

 arbitrary, bogus and fabricated excessive wear and use charges that [NILT] customarily

 imposes[.]” (SAC ¶ 21.) Instead, it sells returned vehicles unrepaired at mass auctions.

 (Id. ¶ 22.) Hoffman therefore alleges that the “sales price derived by [NILT] for

 previously leased vehicles at such auctions is not diminished by the…excessive wear

 and use charges [NILT] imposes on vehicle lessees at the end of lease terms.” (Id.)

         On October 9, 2018, NILT sent a second statement and indicated it would “take

 action” if the charges were not paid. (SAC ¶ 17.) Hoffman declined to pay the charges

 and instead filed an action in the Superior Court of New Jersey, Bergen Special Civil

 Part on October 19, 2018, paying $182.00 in filing fees. (Id. ¶ 18.)

         By written notice to Hoffman dated December 5, 2018, NILT waived the

 $1,194.00 charge. (D.E. 22-2, Soros Declaration, Ex. A (“Renewed End of Lease

 Liability Statement”).)3 On December 27, 2018, Hoffman filed an amended class action


 3
   NILT attached the Renewed End of Lease Liability Statement to its moving brief. It indicates that,
 as of December 5, 2018, Hoffman’s balance for excessive use and wear charges was $0.00. (Renewed
 End of Lease Liability Statement.) When reviewing a Rule 12(b)(6) motion, the Court may only
 consider the facts alleged in the pleadings, documents attached thereto as exhibits, and matters of
 judicial notice. S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd., 181 F.3d 410, 426 (3d Cir.
 1999); Pension Ben. Guar. Corp. v. White Consol. Industries, Inc., 998 F.2d 1192, 1196 (3d Cir. 1993). If
 additional materials outside the pleadings are presented to the Court, and the Court incorporates those


                                                    4
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 5 of 18 PageID: 402



 complaint alleging violations of the NJCFA. (D.E. 1.) The proposed class “consists of

 New Jersey lessees of Nissan/Infiniti vehicles, during the six year period preceding the

 filing of this suit, whose leases concluded with an assessment by [NILT] of arbitrary

 charges labeled as ‘excessive wear and use” of the lease vehicle.” (SAC ¶ 37.)

         The case was removed to this Court pursuant to the Class Action Fairness Act

 of 2005 (“CAFA”) on January 24, 2019. 28 U.S.C. § 1332(d). (D.E. 1.) NILT satisfied

 the procedural requirements for removal under CAFA: (1) the purported class consists

 of more than 100 members; (2) diversity of citizenship exists between at least one

 plaintiff, Hoffman, and          the defendant, NILT; and (3) the aggregate amount in

 controversy exceeds $5,000,000. (D.E. 1.) See also 28 U.S.C. § 1332(d). NILT filed a

 motion to dismiss in February 2019 (D.E. 6), but it was terminated after Hoffman

 sought leave to file a second amended complaint. (D.E. 12, 13.) The Court granted

 Hoffman leave to amend and administratively terminated NILT’s initial motion. (D.E.

 16, 18.) 4 Hoffman filed the second amended complaint (“SAC”) on May 8, 2019, which



 materials into its analysis, the Rule 12(b)(6) motion will be converted, upon notice to the parties, into
 a summary judgment motion pursuant to Rule 56. See Fed. R. Civ. P. 12(d), 56; see also Slippi-Mensah v.
 Mills, 2016 WL 4820617, at *2 (D.N.J. Sept. 14, 2016) (Hillman, J.). However, as an exception, courts
 may consider documents that are “integral to or explicitly relied upon in the complaint…without
 converting the motion to dismiss into one for summary judgment.” Schmidt v. Skolas, 770 F.3d 241,
 249 (3d. Cir. 2014) (quoting In re Burlington Coat Factory Sec. Litg., 114 F.3d 1410 (3d. Cir. 1997)). The
 Court will consider the renewed statement because an earlier version of it is discussed in and attached
 to the complaint, it is central to the claim, and its contents are undisputed.
 4
   In his brief, Hoffman references Judge Waldor’s decision and contends that “the Court specifically
 rejected NILT’s argument…that an amendment would be futile for an alleged failure to allege an
 ascertainable loss.” (D.E. 25 (“Opposition Brief”), at 13.) However, at the time Judge Waldor granted
 leave to amend, the Court was not in possession of the renewed liability statement indicating that
 NILT had waived the excess use fee.


                                                     5
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 6 of 18 PageID: 403



 alleges five causes of action in violation of the New Jersey Consumer Fraud Act

 (“NJCFA”), N.J.S.A 56:8-2. (D.E. 19.) Hoffman seeks judgment on behalf of himself

 and members of the proposed class, an order enjoining NILT from pursuing policies,

 acts, and practices, treble damages together with pre-judgment and post-judgement

 interest, fees, costs, attorneys’ fees, and other relief the Court deems necessary. (SAC

 ¶¶ 37-67.) NILT now moves pursuant to 12(b)(6) to dismiss the second amended

 complaint. (D.E. 22.)

 III.   Legal Standard
        A.     Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)
        NILT moves pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon

 which relief may be granted. To survive dismissal, “a complaint must contain sufficient

 factual matter, accepted as true” to state a facially plausible claim for relief. Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). A plausible claim is one that permits the court to “draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Fowler v. UPMC

 Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

        To determine whether a plaintiff has met the facial plausibility standard

 mandated, courts engage in a three-step process. Santiago v. Warminster Twp., 629 F.3d

 121, 130 (3d Cir. 2010). First, the court must “outline the elements a plaintiff must

 plead to state a claim for relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012). Next,

 the Court “peel[s] away those allegations that are no more than conclusions and thus


                                              6
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 7 of 18 PageID: 404



 not entitled to the assumption of trust.” Id. Finally, where “there are well-pleaded

 factual allegations, the court should assume their veracity and then determine whether

 they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

        B.      Heightened Pleading Standard Under Fed. R. Civ. P. 9(b)
        A plaintiff alleging fraud, whether it be a violation of the common law or the

 NJCFA, must meet the heightened pleading requirement of Federal Rule of Civil

 Procedure 9(b). Frederico v. Home Depot, 507 F.3d 188, 200–03 (3d. Cir.2007). Rule 9(b)

 states that “[i]n alleging fraud or mistake, a party must state with particularity the

 circumstances constituting fraud or mistake. Malice, intent, knowledge, and other

 conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).

        As interpreted and applied by the Third Circuit, Rule 9(b) requires that plaintiffs

 plead the “first paragraph of any news story…the who, what, when, where, and how.”

 In Re Supreme Specialities, Inc. Securities Litigation, 438 F.3d 256, 276 (3d Cir. 2006), abrogated

 on other grounds by Tellabs, Inc. v. Makor Issues & Rights, L.T.D., 551 U.S. 308, 322-323

 (2007); see also Frederico, 507 F.3d at 200 (holding that Rule 9(b) requires a party alleging

 fraud to state the circumstances of the alleged fraud “with sufficient particularity to

 place the defendant on notice of the precise misconduct with which [it is] charged.”

 (internal quotations omitted)).

 IV.    Hoffman’s Supplemental Declaration
        A party may not amend his pleadings by including additional factual assertions

 in his brief. Penn ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir.1988); Hart


                                                 7
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 8 of 18 PageID: 405



 v. Electronic Arts, Inc., 740 F.Supp.2d 658, 663 (D.N.J. 2010)(Wolfson, J.). A party also

 may not amend his complaint through a declaration, affidavit, or certification. See Del

 Sontro v. Cendant Corp., Inc., 223 F.Supp.2d 563, 580-81 (D.N.J.2002) (Walls, J.); see

 also McArdle v. Tronetti, 961 F.2d 1083, 1089 (3d Cir.1992) (“[D]efects in [a] complaint

 clearly [can] not be remedied by [an] affidavit.”).

        Attached to Hoffman’s opposition brief is a declaration containing new factual

 information relevant to the choice of law analysis in this matter. (D.E. 25-1, (“Hoffman

 Decl.”); D.E. 25 (“Opposition Brief”), at 6.) These additional facts were not included

 in or made reference to in Hoffman’s complaint, and therefore, the Court may not

 consider them in deciding the motion. However, Hoffman asserts that this declaration

 “is offered solely to demonstrate that NILT’s request is premature and to demonstrate

 that Plaintiff’s complaint can be amended with additional allegations supporting

 application of New Jersey law.” (Opposition Brief, at 6.) Relying on this new

 information, Hoffman contends that “[a]ll aspects of the transaction, from start to

 finish, occurred in New Jersey.” (Hoffman Decl. ¶ 2.) Thus, Hoffman has not

 requested that the Court rule on these facts, but rather, consider them in determining

 whether to permit amendment of his complaint.

        “[I]f a complaint is vulnerable to [Federal Rule of Civil Procedure] 12(b)(6)

 dismissal, a district court must permit a curative amendment, unless an amendment

 would be inequitable or futile.” Travelers Indem. Co. v. Dammann & Co., Inc., 594 F.3d

 238, 256 n. 14 (3d Cir. 2010) (quoting Phillips v. County of Allegheny, 515 F.3d 224, 236

                                              8
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 9 of 18 PageID: 406



 (3d Cir. 2008) (citation omitted)). This rule applies “even if the plaintiff does not seek

 leave to amend.” Id. at 245. A claim is futile if the “complaint, as amended, would fail

 to state a claim upon which relief could be granted.” Id. (quoting In re Burlington Coat

 Factory, 114 F.3d at 1434). “The standard for assessing futility is the ‘same standard of

 legal sufficiency as applies under [Federal] Rule [of Civil Procedure] 12(b)(6).’” Great

 W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 175 (3d Cir. 2010) (quoting

 Shane v. Fauver, 213 F.3d 113, 116 (3d Cir. 2000)).

        NILT notes that, “[p]ursuant to the Court’s Scheduling Order, the time for

 amendment of pleadings has expired.” (D.E. 28 (“Reply Brief”), at 1 n.1.) However, it

 has brought a 12(b)(6) motion to dismiss, and thus, the Court must consider whether a

 curative amendment is appropriate. To that end, the Court must consider whether such

 an amendment to the complaint would be futile, and if needed, may consider these new

 allegations to do so. See Hart v. Elec. Arts, Inc., 740 F.Supp.2d 658, 663 (D.N.J. 2010)

 (Wolfson, J.). 5

 V.     Discussion
        The Court finds the ascertainable loss requirement dispositive of Hoffman’s

 motion, and begins (and of necessity, ends) there.




 5
   In the declaration, Hoffman elaborates upon the vehicle’s connection to New Jersey, noting that he
 leased it through a New Jersey based third party auto broker and conducted all relevant transactions
 within the state. (Id. ¶¶ 3-8.) Because the Court need not reach the choice of law analysis to dismiss
 this claim, however, the new information Hoffman has provided is minimally relevant.



                                                   9
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 10 of 18 PageID: 407



       A.     Ascertainable Loss
       To state a claim under the NJCFA, a plaintiff must allege three elements: (1)

 unlawful conduct; (2) an ascertainable loss; and (3) a causal relationship between the

 defendants' unlawful conduct and the plaintiff's ascertainable loss. Int'l Union of

 Operating Engineers Local No. 68 Welfare Fund v. Merck & Co., 192 N.J. 372, 389 (2007)

 (citations omitted); DeLuca v. CitiMortgage, 543 F. App’x 194, 196 n.2 (3d Cir. 2013). The

 NJCFA “contains its own standing requirement.” Barows v. Chase Manhattan Mortg. Corp.,

 465 F. Supp. 2d 347, 360 (D.N.J. 2006) (Hillman, J.). It provides that “[a]ny person

 who suffers any ascertainable loss of moneys or property, real or personal, as a result

 of the use or employment by another person of any method, act, or practice declared

 unlawful under this act…may bring an action…in any court of competent

 jurisdiction.” N.J.S.A 56:8–19. Thus, to bring a private cause of action a plaintiff must

 demonstrate ascertainable loss. D'Agostino v. Maldonado, 216 N.J. 168, 185 (2013).

       The NJCFA does not define “ascertainable loss,” nor is there legislative history

 “that sheds direct light on those words.”        See Thiedemann v. Mercedes–Benz USA,

 LLC, 183 N.J. 234, 248 (2005) (citation omitted). However, the New Jersey Supreme

 Court has instructed that “a private plaintiff must produce evidence from which a

 factfinder could find or infer that the plaintiff suffered an actual loss.” Id. “The

 certainty implicit in the concept of an ‘ascertainable’ loss is that it is quantifiable or

 measurable,” and, thus, to raise a genuine dispute, “the plaintiff must proffer evidence

 of loss that is not hypothetical or illusory.” Id.; Lee v. Carter-Reed Co., LLC, 203 N.J.


                                            10
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 11 of 18 PageID: 408



 496, 522 (2010). Ascertainable loss occurs “when a consumer receives less than what

 was promised.” Union Ink Co. v. AT&T Corp., 352 N.J. Super. 617, 646 (App. Div.

 2002). “[I]t need not yet have been experienced as an out-of-pocket loss to the

 plaintiff…An ‘estimate of damages, calculated within a reasonable degree of certainty’

 will suffice to demonstrate ascertainable loss.’” Thiedmann, 183 N.J. at 248-49 (citing

 Cox v. Sears Roebuck, & Co., 138 N.J. 2, 22-23 (1994).

           In the present matter, Hoffman alleges to have suffered an ascertainable loss

 based on the $1,194.00 end of lease charge assessed against him, the $182.00 he spent

 in filing fees to bring his claim, and the “several hours in time to address the fraudulent

 ‘excessive wear and use’ charges.” (SAC ¶¶18.)

                 1.    Excess Wear & Use Charges
           NILT argues that Hoffman’s complaint does not establish ascertainable loss

 because, as Hoffman himself concedes, he was never actually required to pay the

 $1,194.00 end of lease charge. (Moving Brief, at 15.) Hoffman did not pay the charge

 when it was requested of him in September 2018 and again in October 2018, and then,

 on December 5, 2018, NILT waived the charge. (Renewed End of Lease Liability

 Statement.)      NILT therefore argues that “[m]erely being charged an allegedly

 unauthorized fee is insufficient, in and of itself, to constitute actual loss.” (Moving Brief,

 at 15.)

           NILT refers to two cases, DeHart v. U.S. Bank, 811 F.Supp.2d 1038 (D.N.J. Aug.

 18, 2011) (Simandle, J.) and Mattson v. Aetna Life Ins. Co., 124 F.Supp.3d 381 (D.N.J.


                                              11
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 12 of 18 PageID: 409



 Aug. 31, 2015) (Irenas, J.), aff’d, 653 F.App’x 145 (3d Cir. 2016) to support its argument

 that Hoffman did not suffer an ascertainable loss.

       In both cases, the plaintiffs attempted to rely, albeit unsuccessfully, on the

 holding in Cox v. Sears Roebuck & Co., 138 N.J. 2 (1994). In Cox, the plaintiff contracted

 with defendant Sears for kitchen renovations. Id. at 7. Sears’ workmanship was

 defective and the estimated cost of repairs was in the thousands of dollars. Id. at 10.

 Although plaintiff had not paid for the repairs at the time of suit, the court still found

 there to be an ascertainable loss, stating that a “victim is not required actually to spend

 the money for repairs before becoming entitled to press a claim.” Id. at 22. Moreover,

 because the “debt was presumptively collectible prior to the lawsuit, and Sears filed a

 counterclaim demanding payment of the full contract price[,]” the court concluded that

 “an improper debt or lien against a consumer-fraud plaintiff may constitute a loss under

 the Act, because the consumer is not obligated to pay an indebtedness arising out of

 conduct that violates the Act.” Id. at 23.

       Both Dehart and Mattson rejected the “assertion[] that Cox held CFA plaintiffs

 need not allege that they suffered any monetary loss.” Mattson, 124 F. Supp. 3d at 392

 n. 2 (citing Dehart, 811 F.Supp.2d at 1050). In DeHart, plaintiffs were charged improper

 fees to reinstate and pay off their mortgage but were ultimately never required to pay

 them. The DeHart plaintiffs argued that, per Cox, being charged an improper debt was

 sufficient to establish ascertainable loss and that they need not plead that they had

 actually paid towards the false debt. De Hart, 811 F.Supp.2d at 1050. Judge Simandle

                                              12
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 13 of 18 PageID: 410



 rejected this reading of Cox and distinguished these plaintiffs, finding that because

 plaintiffs “have not paid for anything and have not alleged that they will be obligated to

 pay anything improper in the future,” they had not stated a claim for relief under the

 NJCFA. Id.

       In Mattson, the plaintiffs filed a class action alleging that their health care provider

 improperly demanded payment of certain hospital bills.             124 F.Supp.3d. at 384.

 Plaintiffs brought NJCFA claims against Aetna and its insurance claims recovery

 provider after receiving notice of Aetna’s lien against them. The Court found that

 plaintiffs had not suffered an ascertainable loss because the lien was not collectible and

 never charged to their account. Neither defendant had filed a lien against plaintiffs’

 property and thus, they “suffered in no discernible way. Simply put, the alleged harm in

 this case is illusory.” Id. at 392. Relying on these examples, NILT maintains that

 Hoffman’s “allegation that he was charged a wrongful debt does not rise to the level of

 suffering an ascertainable loss.” (Moving Brief, at 16.)

       In response, Hoffman focuses on the timing of the excess wear charge. He

 argues that because the $1,194.00 charge was not “zeroed out” until after he brought

 his initial claim in Superior Court of New Jersey, and therefore was “presumptively

 collectible at the time he filed suit,” he has sufficiently alleged an ascertainable loss.

 (Opposition Brief, at 10.)

       Hoffman cites to Cox and argues that a consumer need not actually pay a debt

 to assert a violation of the CFA. Cox 138 N.J at 10. He distinguishes DeHart, where

                                              13
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 14 of 18 PageID: 411



 the fees were never actually assessed against the plaintiffs and thus never became debts,

 DeHart, 811 F.Supp.2d at 1050, from the present case where the excess wear and use

 charges were actually assessed against him and thus “became part of his indebtedness.”

 (Opposition Brief, at 11.) Hoffman further notes that “NILT threatened to ‘take action’

 against [him] for non-payment [ ] and the charges were ‘presumptively collectible.’” (Id.)

 Hoffman therefore contends that the $1,194.00 is clearly ascertainable and cannot be

 disregarded because “NILT tried to ‘pick off’ [his] claims, after the fact, by allegedly

 waiving the charges after [he] filed suit.” (Id.) He argues that he cannot be denied

 standing, “which is to be determined at the time of the suit’s commencement.” (Id.)

       The order of events is not in dispute. NILT levied an excess wear and use

 charged against Hoffman, he filed a lawsuit in state court sounding in breach of contract

 and fraud, NILT waived the charge, and Hoffman amended his complaint and

 instituted a NJCFA class action. (SAC ¶¶ 13-18; Renewed End of Lease Liability

 Statement; D.E. 1.) Therefore, the question before the Court is whether a charge

 assessed against Hoffman, since waived, constitutes ascertainable loss.

       At the time Hoffman instituted his action in state court, there was a debt assessed

 against him—one that he alleges was improper. However, as in Dehart and Mattson,

 Hoffman has not paid this charge, nor, because NILT waived it, “will [he] be obligated

 to pay anything improper in the future.” DeHart, 811 F.Supp.2d at 1050. The Court

 cannot dispense of the standing requirement in the statute; the facts controlling this

 motion are found in the second amended complaint and they do not demonstrate that

                                            14
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 15 of 18 PageID: 412



 Hoffman has suffered any loss based on excess use and wear charges. Because

 Hoffman has not paid the charges assessed against him, nor can he be expected to pay

 anything improper in the future, Hoffman has not suffered an ascertainable loss as the

 NJCFA requires.

               2.    Court Filing
        Hoffman also maintains that the $182.00 he paid in filing fees and the time he

 spent working on his case constitute ascertainable loss. He contends that he filed suit

 to “protect himself from the fraudulent charges” because NILT had threatened to “take

 action” against him if he did not pay the fees. (Opposition Brief, at 10.)

        Hoffman relies on BJM Insulation & Const., Inc. v. Evans to support his claim that

 attorneys’ fee and costs “associated with raising a meritorious claim” are “as

 ascertainable a loss under the Act [as] an obligation owed by the claimant…specially

 treated only in the respect that it is not subject to the trebling for which other losses

 qualify.” 287 N.J. Super. 513, 517 (App. Div. 1996). NILT argues that Hoffman

 “conflates the requirement of pleading ascertainable loss with the statutory entitlement

 to fees in the event [that] a successful defense is asserted under the NJCFA.” (Moving

 Brief, at 16-17.)

        The Court agrees with NILT; neither the court filing fees nor the time he spent

 drafting his complaint qualify as ascertainable losses under the statute. In BJM, the

 defendant prevailed on the merits of her NJCFA claim and was permitted to seek

 attorneys’ fees, despite not suffering ascertainable loss, because the trial court did not


                                            15
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 16 of 18 PageID: 413



 require her to pay plaintiff’s bill. 287 N.J. Super. at 516-17; see also Gemini Restoration Inc.

 v. Leone, 2012 WL 3140244 (N.J. Super Ct. App. Div Aug. 3, 2012). The Appellate

 Division stated that there was “no distinction between ‘technical’ violations [of the

 NJCFA, like defendant’s claim,] and more ‘substantive’ ones.” BJM, 287 N.J. Super at

 518. In contrast, Hoffman argues that his filing fees constitute ascertainable loss even

 though he did not expend them in pursuit of a meritorious claim. See Wenger v. Cardo

 Windows, Inc., 2009 WL 649458, at *6–7 (N.J. Super. Ct. App. Div. Mar. 16, 2009), appeal

 granted in part, cause remanded, 201 N.J. 496, 992 A.2d 791 (2010) (refusing to consider

 attorneys’ fees as part of the party’s ascertainable loss where plaintiff did not prevail on

 its NJCFA claim). Significantly, however, courts no longer award attorneys’ fees for

 “technical” violations of the Act; the costs of suit and attorneys’ fees are only

 reimbursable under the NJCFA as a “consequence of a proven Consumer Fraud Act

 violation where there is an ascertainable loss.” Spade v. Select Comfort Corp., 2019 WL

 885639, at *10 (D.N.J. Jan. 31, 2019), report and recommendation adopted, 2019 WL 861267

 (D.N.J. Feb. 21, 2019) (Arpert, J.) (“Because attorney[’s] fees are recoverable only upon

 proof of ascertainable loss… attorney[’s] fees do not constitute ascertainable loss.”)

 Because Hoffman cannot demonstrate an ascertainable loss, he cannot recover

 attorneys’ fees and filing costs, and thus, cannot rely on such expenses to satisfy the

 ascertainable loss requirement. See Perez v. Professionally Green, LLC, 215 N.J. 388, 401-

 409 (2013) (holding that a plaintiff can only collect attorneys’ fees if she demonstrates

 a bona fide claim of ascertainable loss that can withstand summary judgment).

                                               16
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 17 of 18 PageID: 414



         Furthermore, in holding that counsel fees are not considered part of the amount

 in controversy when calculating the jurisdictional limit, the New Jersey Supreme Court

 explained that attorneys’ fees, filing fees, and the costs of suit are “non-damages” that

 are separate and apart from the “ascertainable damages” required to establish a NJCFA

 claim. See Lettenmaier v. Lube Connection, Inc., 162 N.J. 134, 140 (1999). The Court

 focused on the structure of the statutory language: “It broadly distinguishes between

 damages on one hand and non-damages on the other hand. The damages are the

 ‘ascertainable loss’…which is to be trebled…The non-damages are reasonable

 attorneys’ fees, filing fees, and reasonable costs of the suit…the costs that a litigant

 incurs in suing for a Consumer Fraud Act violation.” Id. Although the court was

 discussing a different issue, its analysis is germane to the dispute here. Hoffman’s costs

 in bringing suit and paying to file his claim are “non-damages,” distinct from any

 quantifiable and measurable actual damages, and Hoffman cannot manufacture

 ascertainable loss out of them.6




 6
   Although Jarzyna v. Home Properties, L.P. involved an alleged violation of the Pennsylvania’s Unfair
 Trade Practices and Consumer Protection Law (“UTPCPL”) rather than the NJCFA, the Eastern
 District of Pennsylvania relied on similar analysis by the Pennsylvania Supreme Court when faced with
 this issue. 185 F. Supp. 3d 612, 617–18 (E.D. Pa. 2016), aff'd, 783 F. App'x 223 (3d Cir. 2019).

        [T]he state’s high court held that the ‘plain language’ of the UTPCPL ‘makes it readily apparent
        that the General Assembly deemed ascertainable losses and attorneys’ fees to be distinct items
        for redress.’…Moreover, the court found, holding otherwise ‘would allow a plaintiff to
        manufacture the ‘ascertainable loss’ required to bring a private UTPCPL claim simply by
        obtaining counsel to bring a private UTPCPL claim’—an unreasonable result. Id. (citing
        Grimes v. Enterprise Leasing Co. of Philadelphia, LLC, 105 A.3d 1188 (Pa.2014) (per curiam).


                                                  17
Case 2:19-cv-01046-KSH-CLW Document 46 Filed 06/01/20 Page 18 of 18 PageID: 415



       Because Hoffman has failed to plead ascertainable loss, an essential element of a

 NJCFA claim, the Court need not address the remaining requirements under the statute.

 Because the pleaded facts dictate that Hoffman cannot satisfy an essential element of

 his NJCFA claim, permitting him leave to amend would be futile.

 VI.   Conclusion

       For the foregoing reasons, the Court grants defendant’s motion to dismiss the

 complaint. An appropriate order will follow.

                                                      /s/ Katharine S. Hayden
 Date: June 1, 2020                                   Katharine S. Hayden, U.S.D.J.




                                          18
